Exhibit 10.2

SCHEDULE A

SUPPLEMENTAL CONFIRMATION

 

To:   

Visteon Corporation

One Village Center Drive

Van Buren Township, Michigan 48111

From:    UBS AG, London Branch Subject:    Accelerated Stock Buyback Ref. No:   
BKP352STM4463978 Date:    February 27, 2017

The purpose of this Supplemental Confirmation is to confirm the terms and
conditions of the Transaction entered into between UBS AG, London Branch
(“Bank”) and Visteon Corporation (“Counterparty”) (together, the “Contracting
Parties”) on the Trade Date specified below. This Supplemental Confirmation is a
binding contract between Bank and Counterparty as of the relevant Trade Date for
the Transaction referenced below.

1. This Supplemental Confirmation supplements, forms part of, and is subject to
the Master Confirmation dated as of February 27, 2017 (the “Master
Confirmation”) between the Contracting Parties, as amended and supplemented from
time to time. All provisions contained in the Master Confirmation govern this
Supplemental Confirmation except as expressly modified below.

2. The terms of the Transaction to which this Supplemental Confirmation relates
are as follows:

 

Trade Date:    February 27, 2017 Forward Price Adjustment Amount:    USD 0.9416
Calculation Period Start Date:    February 27, 2017 Scheduled Termination Date:
   May 8, 2017 First Acceleration Date:    April 10, 2017 Prepayment Amount:   
USD 125,000,000 Prepayment Date:    March 2, 2017 Initial Shares:    1,062,022
Shares; provided that if, in connection with the Transaction, Bank is unable to
borrow or otherwise acquire a number of Shares equal to the Initial Shares for
delivery to Counterparty on the Initial Share Delivery Date, the Initial Shares
delivered on the Initial Share Delivery Date shall be reduced to such number of
Shares that Bank is able to so borrow or otherwise acquire, in order to
establish a commercially reasonable hedge position, and thereafter Bank shall
use good faith and commercially reasonable efforts to borrow or otherwise
acquire a number of Shares, at a stock borrow cost no greater than the Initial
Stock Loan Rate, equal to the shortfall in the Initial Share Delivery, and to
deliver such additional Shares as soon as reasonably

 

A-1



--------------------------------------------------------------------------------

   practicable (it being understood, for the avoidance of doubt, that in using
such commercially reasonable efforts Bank shall act in good faith and in
accordance with its then current policies, practices and procedures (including
without limitation any policies, practices or procedures relating to
counterparty risk, market risk, reputational risk, credit, documentation, legal,
regulatory capital, compliance and collateral), and shall not be required to
enter into any securities lending transaction or transact with any potential
securities lender if such transaction would not be in accordance with such
policies, practices and procedures). Initial Share Delivery Date:    The
Prepayment Date. Termination Price:    USD 47.08 per Share Additional Relevant
Days:    The five Exchange Business Days immediately following the Calculation
Period.

3. Counterparty represents and warrants to Bank that neither it nor any
“affiliated purchaser” (as defined in Rule 10b-18 under the Exchange Act) has
made any purchases of blocks pursuant to the proviso in Rule 10b-18(b)(4) under
the Exchange Act during either (i) the four full calendar weeks immediately
preceding the Trade Date or (ii) during the calendar week in which the Trade
Date occurs.

4. Counterparty represents and warrants to Bank that the entry into the
Agreement shall be deemed to be written notice on behalf of Bank for the purpose
of Article FIFTH of the Certificate of (i) the Transaction and (ii) any “5%
Transaction” (as defined in the Certificate) effected by Bank in connection the
Transaction.

5. This Supplemental Confirmation may be executed in any number of counterparts,
all of which shall constitute one and the same instrument, and any party hereto
may execute this Supplemental Confirmation by signing and delivering one or more
counterparts.

 

A-2



--------------------------------------------------------------------------------

Counterparty hereby agrees (a) to check this Supplemental Confirmation carefully
and immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Bank) correctly sets forth the terms of the agreement between
Bank and Counterparty with respect to the Transaction to which this Supplemental
Confirmation relates, by manually signing this Supplemental Confirmation or this
page hereof as evidence of agreement to such terms and providing the other
information requested herein and immediately returning an executed copy to Bank.

 

Yours sincerely, UBS AG, LONDON BRANCH By:  

/s/ Michael O’Donovan

Name:   Michael O’Donovan Authorized Representative By:  

/s/ Brian Badertscher

Name:   Brian Badertscher Authorized Representative

 

Agreed and Accepted By: VISTEON CORPORATION By:  

/s/ Jennifer Pretzel

  Name: Jennifer Pretzel   Title: Treasurer

 

A-3



--------------------------------------------------------------------------------

ANNEX A

COUNTERPARTY SETTLEMENT PROVISIONS

1. The following Counterparty Settlement Provisions shall apply to the extent
indicated under the Master Confirmation:

 

Settlement Currency:    USD Settlement Method Election:    Applicable; provided
that (i) Section 7.1 of the Equity Definitions is hereby amended by deleting the
word “Physical” in the sixth line thereof and replacing it with the words “Net
Share” and (ii) the Electing Party may make a settlement method election only if
the Electing Party represents and warrants to Bank in writing on the date it
notifies Bank of its election that, as of such date, the Electing Party is not
aware of any material non-public information concerning Counterparty or the
Shares and is electing the settlement method in good faith and not as part of a
plan or scheme to evade compliance with the federal securities laws. Electing
Party:    Counterparty Settlement Method Election Date:    The earlier of (i)
the Scheduled Termination Date and (ii) the second Exchange Business Day
immediately following the Accelerated Termination Date (in which case the
election under Section 7.1 of the Equity Definitions shall be made no later than
10 minutes prior to the open of trading on the Exchange on such second Exchange
Business Day), as the case may be. Default Settlement Method:    Net Share
Settlement Forward Cash Settlement Amount:    The Number of Shares to be
Delivered multiplied by the Settlement Price. Settlement Price:    The average
of the VWAP Prices for the Exchange Business Days in the Settlement Valuation
Period, subject to Valuation Disruption as specified in the Master Confirmation.
Settlement Valuation Period:    A number of Scheduled Trading Days selected by
Bank in its good faith commercially reasonable discretion by reference to (x)
the then-prevailing volume limitations of Rule 10b-18 in respect of the Shares
and (y) the number of commercially reasonable Scheduled Trading Days necessary
or advisable to unwind a commercially reasonable hedge position, beginning on
the Scheduled Trading Day immediately following the earlier of (i) the Scheduled
Termination Date or (ii) the date on which Bank designates the Accelerated
Termination Date. Cash Settlement:    If Cash Settlement is applicable, then
Buyer shall pay to Seller the absolute value of the Forward Cash Settlement
Amount on the Cash Settlement Payment Date. Cash Settlement Payment Date:    The
date one Settlement Cycle following the last day of the Settlement Valuation
Period. Net Share Settlement Procedures:    If Net Share Settlement is
applicable, Net Share Settlement shall be made in accordance with paragraphs 2
through 7 below.



--------------------------------------------------------------------------------

2. Net Share Settlement shall be made by delivery on the Cash Settlement Payment
Date of a number of Shares satisfying the conditions set forth in paragraph 3
below (the “Registered Settlement Shares”), or a number of Shares not satisfying
such conditions (the “Unregistered Settlement Shares”), in either case with a
value equal to the absolute value of the Forward Cash Settlement Amount, with
such Shares’ value determined by the Calculation Agent in a commercially
reasonable manner (which value shall, in the case of Unregistered Settlement
Shares, take into account a commercially reasonable illiquidity discount), in
each case as determined by the Calculation Agent.

3. Counterparty may only deliver Registered Settlement Shares pursuant to
paragraph 2 above if:

(a) a registration statement covering public resale of the Registered Settlement
Shares by Bank (the “Registration Statement”) shall have been filed with the
Securities and Exchange Commission under the Securities Act and been declared or
otherwise become effective on or prior to the date of delivery, and no stop
order shall be in effect with respect to the Registration Statement; a printed
prospectus relating to the Registered Settlement Shares (including any
prospectus supplement thereto, the “Prospectus”) shall have been delivered to
Bank, in such quantities as Bank shall reasonably have requested, on or prior to
the date of delivery;

(b) the form and content of the Registration Statement and the Prospectus
(including, without limitation, any sections describing the plan of
distribution) shall be satisfactory to Bank;

(c) as of or prior to the date of delivery, Bank and its agents shall have been
afforded a reasonable opportunity to conduct a due diligence investigation with
respect to Counterparty customary in scope for underwritten offerings of equity
securities and the results of such investigation are satisfactory to Bank, in
its discretion; and

(d) as of the date of delivery, an agreement (the “Underwriting Agreement”)
shall have been entered into with Bank in connection with the public resale of
the Registered Settlement Shares by Bank substantially similar to underwriting
agreements customary for underwritten offerings of equity securities of similar
size, in form and substance satisfactory to Bank, which Underwriting Agreement
shall include, without limitation, provisions substantially similar to those
contained in such underwriting agreements relating, without limitation, to the
indemnification of, and contribution in connection with the liability of, Bank
and its affiliates and the provision of customary opinions, accountants’ comfort
letters and lawyers’ negative assurance letters.

4. If Counterparty delivers Unregistered Settlement Shares pursuant to paragraph
2 above:

(a) all Unregistered Settlement Shares shall be delivered to Bank (or any
affiliate of Bank designated by Bank) pursuant to the exemption from the
registration requirements of the Securities Act provided by Section 4(a)(2)
thereof;

(b) as of or prior to the date of delivery, Bank and any potential purchaser of
any such shares from Bank (or any affiliate of Bank designated by Bank)
identified by Bank shall be afforded a commercially reasonable opportunity to
conduct a due diligence investigation with respect to Counterparty customary in
scope for private placements of equity securities of similar size (including,
without limitation, the right to have made available to them for inspection all
financial and other records, pertinent corporate documents and other information
reasonably requested by them);



--------------------------------------------------------------------------------

(c) as of the date of delivery, Counterparty shall enter into an agreement (a
“Private Placement Agreement”) with Bank (or any affiliate of Bank designated by
Bank) in connection with the private placement of such shares by Counterparty to
Bank (or any such affiliate) and the private resale of such shares by Bank (or
any such affiliate), substantially similar to private placement purchase
agreements customary for private placements of equity securities of similar
size, in form and substance commercially reasonably satisfactory to Bank, which
Private Placement Agreement shall include, without limitation, provisions
substantially similar to those contained in such private placement purchase
agreements relating, without limitation, to the indemnification of, and
contribution in connection with the liability of, Bank and its affiliates and
the provision of customary opinions, accountants’ comfort letters and lawyers’
negative assurance letters, and shall provide for the payment by Counterparty of
all commercially reasonable fees and expenses in connection with such resale,
including all commercially reasonable fees and expenses of counsel for Bank, and
shall contain representations, warranties, covenants and agreements of
Counterparty reasonably necessary or advisable to establish and maintain the
availability of an exemption from the registration requirements of the
Securities Act for such resales; and

(d) in connection with the private placement of such shares by Counterparty to
Bank (or any such affiliate) and the private resale of such shares by Bank (or
any such affiliate), Counterparty shall, if so requested by Bank, prepare, in
cooperation with Bank, a private placement memorandum in form and substance
commercially reasonably satisfactory to Bank

5. Bank, itself or through an affiliate (the “Selling Agent”) or any
underwriter(s), will sell in a commercially reasonable manner all, or such
lesser portion as may be required hereunder, of the Registered Settlement Shares
or Unregistered Settlement Shares and any Makewhole Shares (as defined below)
(together, the “Settlement Shares”) delivered by Counterparty to Bank pursuant
to paragraph 6 below commencing on the Cash Settlement Payment Date and
continuing until the date on which the aggregate Net Proceeds (as such term is
defined below) of such sales, as determined by Bank in a commercially reasonable
manner, is equal to the absolute value of the Forward Cash Settlement Amount
(such date, the “Final Resale Date”). If the proceeds of any sale(s) made by
Bank, the Selling Agent or any underwriter(s), net of any commercially
reasonable fees and commissions (including, without limitation, commercially
reasonable underwriting or placement fees) customary for similar transactions
under the circumstances at the time of the offering, together with carrying
charges and expenses incurred in connection with the offer and sale of the
Shares (including, but without limitation to, the covering of any over-allotment
or short position (syndicate or otherwise)) (the “Net Proceeds”) exceed the
absolute value of the Forward Cash Settlement Amount, Bank will refund, in USD
or in Shares at the election of the Counterparty, such excess to Counterparty on
the date that is three (3) Currency Business Days following the Final Resale
Date, and, if any portion of the Settlement Shares remains unsold, Bank shall
return to Counterparty on that date such unsold Shares.

6. If the Calculation Agent determines that the Net Proceeds received from the
sale of the Registered Settlement Shares or Unregistered Settlement Shares or
any Makewhole Shares, if any, pursuant to this paragraph 6 are less than the
absolute value of the Forward Cash Settlement Amount (the amount in USD by which
the Net Proceeds are less than the absolute value of the Forward Cash Settlement
Amount being the “Shortfall” and the date on which such determination is made,
the “Deficiency Determination Date”), Counterparty shall on the Exchange
Business Day next succeeding the Deficiency Determination Date (the “Makewhole
Notice Date”) deliver to Bank, through the Selling Agent, a notice of
Counterparty’s election that Counterparty shall either (i) pay an amount in cash
equal to the Shortfall on the day that is one (1) Currency Business Day after
the Makewhole Notice Date, or (ii) deliver additional Shares. If Counterparty
elects to deliver to Bank additional Shares, then Counterparty shall deliver
additional Shares in compliance with the terms and conditions of paragraph 3 or
paragraph 4 above, as the case may be (the “Makewhole Shares”), on the first
Clearance System Business Day which is also an Exchange Business Day following
the Makewhole Notice Date in such number as the Calculation Agent reasonably
believes would have a market value on that Exchange Business Day equal to the
Shortfall. Such Makewhole Shares shall be sold by Bank in accordance with the
provisions above; provided that if the sum of the Net Proceeds from the sale of
the originally delivered Shares and the Net Proceeds from the sale of any
Makewhole Shares is less than the absolute value of the Forward Cash Settlement
Amount then Counterparty shall, at its election, either make such cash payment
or deliver to Bank further Makewhole Shares until such Shortfall has been
reduced to zero.



--------------------------------------------------------------------------------

7. Notwithstanding the foregoing, in no event shall the aggregate number of
Settlement Shares and Makewhole Shares be greater than the Reserved Shares
(“Capped Number”). Counterparty represents and warrants (which shall be deemed
to be repeated on each day that a Transaction is outstanding) that the Capped
Number is equal to or less than the number of Shares determined according to the
following formula:

A – B

 

Where   A = the number of authorized but unissued shares of the Counterparty
that are not reserved for future issuance on the date of the determination of
the Capped Number; and   B = the maximum number of Shares required to be
delivered to third parties if Counterparty elected Net Share Settlement of all
transactions in the Shares (other than Transactions in the Shares under this
Master Confirmation) with all third parties that are then currently outstanding
and unexercised.

“Reserved Shares” means initially, 2,655,055 shares. The Reserved Shares may be
increased or decreased in a Supplemental Confirmation.